Name: Council Regulation (EU) NoÃ 878/2011 of 2Ã September 2011 amending Regulation (EU) NoÃ 442/2011 concerning restrictive measures in view of the situation in Syria
 Type: Regulation
 Subject Matter: international affairs;  oil industry;  Asia and Oceania;  international trade
 Date Published: nan

 3.9.2011 EN Official Journal of the European Union L 228/1 COUNCIL REGULATION (EU) No 878/2011 of 2 September 2011 amending Regulation (EU) No 442/2011 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2011/273/CFSP of 9 May 2011 concerning restrictive measures against Syria (1), adopted in accordance with Chapter 2 of Title V of the Treaty on European Union, Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) On 9 May 2011, the Council adopted Regulation (EU) No 442/2011 concerning restrictive measures in view of the situation in Syria (2). (2) Council Decision 2011/522/CFSP of 2 September 2011 amending Decision 2011/273/CFSP (3) provides for further measures to be adopted including a prohibition on the purchase, import or transportation from Syria of crude oil and petroleum products, and the freezing of funds and economic resources to further persons and entities who benefit from or support the regime. The additional persons, entities and bodies to whom the freezing of funds and economic resources is to apply are listed in the Annex to that Decision. (3) Some of those measures fall within the scope of the Treaty on the Functioning of the European Union and, therefore, in particular with a view to ensuring their uniform application by economic operators in all Member States, regulatory action at the level of the Union is necessary in order to implement them. (4) A partial suspension of the Cooperation Agreement Syria (4) has been effected by Council Decision 2011/523/EU of 2 September 2011 (5). (5) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately. (6) It should be clarified that submitting and forwarding the necessary documents to a bank for the purpose of their final transfer to a person, entity or body that is not listed, to trigger payments allowed under Article 9 of this Regulation, does not constitute making funds available within the meaning of Article 4(2) of this Regulation, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 442/2011 is amended as follows: (1) in Article 1, the following points are inserted: (g) insurance  means an undertaking or commitment whereby one or more natural or legal persons are obliged, in return for payment, to provide one or more other persons, in the event of materialisation of a risk, with an indemnity or a benefit as determined by the undertaking or commitment; (h) reinsurance  means the activity consisting in accepting risks ceded by an insurance undertaking or by another reinsurance undertaking or, in the case of the association of underwriters known as Lloyds, the activity consisting in accepting risks, ceded by any member of Lloyds, by an insurance or reinsurance undertaking other than the association of underwriters known as Lloyds; (i) petroleum products  means the products listed in Annex IV.; (2) the following Articles are inserted: Article 3a It shall be prohibited: (a) to import crude oil or petroleum products into the Union if they: (i) originate in Syria; or (ii) have been exported from Syria; (b) to purchase crude oil or petroleum products which are located in or which originated in Syria; (c) to transport crude oil or petroleum products if they originate in Syria, or are being exported from Syria to any other country; (d) to provide, directly or indirectly, financing or financial assistance, including financial derivatives, as well as insurance and re-insurance, related to the prohibitions set out in points (a), (b) and (c); and (e) to participate, knowingly and intentionally, in activities whose object or effect is, directly or indirectly, to circumvent the prohibitions in point (a), (b), (c) or (d). Article 3b The prohibitions in Article 3a shall not apply to: (a) the execution, on or prior to 15 November 2011, of an obligation arising from a contract concluded before 2 September 2011, provided that the natural or legal person, entity or body seeking to perform the obligation concerned has notified, at least 7 working days in advance, the activity or transaction to the competent authority of the Member State in which it is established, as identified on the websites listed in Annex III; or (b) the purchase of crude oil or petroleum products which had been exported from Syria prior to 2 September 2011, or, where the export was made pursuant to point (a), on or prior to 15 November 2011.; (3) Article 5(1) is replaced by the following: 1. Annex II shall consist of a list of natural or legal persons, entities and bodies which, in accordance with Article 4(1) of Decision 2011/273/CFSP, have been identified by the Council as being persons responsible for the violent repression against the civilian population in Syria, persons and entities benefiting from or supporting the regime, or persons and entities associated with them.; (4) Article 6 is amended as follows: (a) in the first paragraph, points (c) and (d) are replaced by the following: (c) intended exclusively for the payment of fees or service charges for routine holding or maintenance of frozen funds or economic resources; (d) necessary for extraordinary expenses, provided that the relevant competent authority has notified to the competent authorities of the other Member States and to the Commission at least 2 weeks before the authorisation the grounds on which it considers that a specific authorisation should be granted;; (b) in the first paragraph, the following points are added: (e) to be paid into or from an account of a diplomatic or consular mission or an international organisation enjoying immunities in accordance with international law, insofar as such payments are intended to be used for official purposes of the diplomatic or consular mission or international organisation; or (f) necessary for humanitarian purposes, such as the delivery and facilitation of delivery of humanitarian aid, the delivery of materials and supplies necessary for essential civilian needs, including food and agricultural materials for its production, medical products, or for evacuations from Syria.; (c) the second paragraph is replaced by the following: The Member State concerned shall inform the other Member States and the Commission of any authorisation granted under this Article, within 4 weeks following the authorisation.; (5) the following Article is inserted: Article 10a No claims, including for compensation or any other claim of this kind, such as a claim of set-off or a claim under a guarantee, in connection with any contract or transaction the performance of which was affected, directly or indirectly, in whole or in part, by the measures imposed by this Regulation, should be granted to the Government of Syria, or to any person or entity claiming through it or for its benefit.. Article 2 Annex II to Regulation (EU) No 442/2011 is hereby amended in accordance with Annex I to this Regulation. Article 3 Annex II to this Regulation is hereby inserted as Annex IV to Regulation (EU) No 442/2011. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 September 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 121, 10.5.2011, p. 11. (2) OJ L 121, 10.5.2011, p. 1. (3) See page 16 of this Official Journal. (4) OJ L 269, 27.9.1978, p. 2. (5) See page 19 of this Official Journal. ANNEX I A. Persons Name Identifying information (date of birth, place of birth ¦) Reasons Date of listing 1. Fares CHEHABI (Fares SHIHABI) President of Aleppo Chamber of Industry. Provides economic support for the Syrian regime. 2.09.2011 2. Emad GHRAIWATI President of the Damascus Chamber of Industry (Zuhair Ghraiwati Sons). Provides economic support for the Syrian regime. 2.09.2011 3. Tarif AKHRAS Founder of the Akhras Group (commodities, trading, processing and logistics), Homs. Provides economic support for the Syrian regime. 2.09.2011 4. Issam ANBOUBA President of Issam Anbouba Est. for agro-industry. Supports economically the Syrian regime. 2.09.2011 B. Entities Name Identifying information Reasons Date of listing 1. Mada Transport Subsidiary of Cham Holding (Sehanya Daraa Highway, PO Box 9525, tel: 00 963 11 99 62) Economic entity financing the regime. 2.09.2011 2. Cham Investment Group Subsidiary of Cham Holding (Sehanya Daraa Highway, PO Box 9525, tel: 00 963 11 99 62) Economic entity financing the regime. 2.09.2011 3. Real Estate Bank Insurance Bldg- Yousef Al-azmeh sqr. Damascus P.O. Box: 2337 Damascus Syrian Arab Republic Phone: (+963) 11 2456777 and 2218602 Fax: (+963) 11 2237938 and 2211186 Bank's e-mail: Publicrelations@reb.sy, Website: www.reb.sy State-owned bank providing financial support for the regime. 2.09.2011 ANNEX II ANNEX IV List of Petroleum Products and HS Code HS Code Description 2709 00 Petroleum oils and oils obtained from bituminous minerals, crude: 2710 Petroleum oils and oils obtained from bituminous minerals, other than crude; preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous minerals, these oils being the basic constituents of the preparations; waste oils: 2711 Petroleum gases and other gaseous hydrocarbons: 2712 Petroleum jelly; paraffin wax, microcrystalline petroleum wax, slack wax, ozokerite, lignite wax, peat wax, other mineral waxes, and similar products obtained by synthesis or by other processes, whether or not coloured: 2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals: 2714 Bitumen and asphalt, natural; bituminous or oil-shale and tar sands; asphaltites and asphaltic rocks: 2715 00 00 Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example, bituminous mastics, cut-backs).